EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT Parent Company Subsidiary Company State of Incorporation Oneida Financial Corp The Oneida Savings Bank New York The Oneida Savings Bank Oneida Preferred Funding Corp. New York The Oneida Savings Bank Bailey & Haskell Associates, Inc. New York The Oneida Savings Bank The State Bank of Chittenango New York The Oneida Savings Bank Workplace Health Solutions Inc. New York The Oneida Savings Bank Benefit Consulting Group Inc. New York
